DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §120 is acknowledged.
The present application, filed on 16-March-2020, is a continuation of application 15/988,885 (Parent), filed on 24-May-2018, and issued as patent # US 10,636,312 B2.
The present application is therefore accorded a prima facie effective filing date of 24-May-2018.

Information Disclosure Statement
The information disclosure statement IDS#1 (28 references) submitted on 16-March-2020 has been considered by the Examiner and made of record in the application file.
Copies of foreign patent document abstracts, and non-patent document references have not been submitted, but are present in the parent application.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 16-March-2020
Claims 2-23 are now pending in the present application. 

Double Patenting
Claims 2-21 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 10,636,312 B2 (Parent)
Claim 2: A computer-implemented method executed by a computing system comprising one or more processors, the method comprising:
receiving, by the computing system, a first aircraft transponder signal associated with an aircraft on which the computing system is located;
identifying, by the computing system, first location data within the first aircraft transponder signal, wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being different from the first format;
generating, by the computing system, second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; and
providing, by the computing system, the second location data to the geographic mapping application for presentation to a user.

Claim 1: A computer-implemented method executed by a computing system comprising one or more processors, the method comprising: 
receiving, by the computing system, a plurality of aircraft transponder signals; 
identifying, by the computing system from among the plurality of aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the computing system is located; 
identifying, by the computing system, first location data within the first aircraft transponder signal, wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format shorter than the first format; 
generating, by the computing system, second location data by converting the first location data to a global positioning system (GPS) data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data, the GPS data format including at least one of NMEA and GGA sentences; and 
providing, by the computing system, the second location data to the geographic mapping application for presentation to a user, 
wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different from the first process is used to generate the second location data.
Claim 3: The method of claim 2, wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different form the first process is used to generate the second location data.
Claim 2: The method of claim 1, further comprising extracting the first aircraft transponder signal from the plurality of aircraft transponder signals.
Claim 4: The method of claim 2, further comprising extracting the first aircraft transponder signal from a plurality of aircraft transponder signals based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with the aircraft.
Claim 3: The method of claim 2, wherein extracting the first aircraft transponder signal comprises filtering out information of one or more aircrafts from the plurality of aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the computing system is located.
Claim 5: The method of claim 4, wherein extracting the first aircraft transponder signal comprises filtering out information of one or more aircrafts from the aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the computing system is located.
Claim 4: The method of claim 1, wherein the identifier is included in a header of the first aircraft transponder signal.
Claim 6: The method of claim 4, wherein the identifier is included in a header of the first aircraft transponder signal.
Claim 5: The method of claim 1, wherein the geographic mapping application displays a geographical presentation of the second location data.
Claim 7: The method of claim 2, wherein the identifier is provided by a system user.
Claim 6: The method of claim 1, wherein providing the second location data to the geographic mapping application comprises broadcasting the second location data to one or more computing systems through a local communication network within the aircraft.
Claim 8: The method of claim 2, wherein the geographic mapping application displays a geographical presentation of the second location data.
Claim 7: The method of claim 1, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the computing system is located.
Claim 9: The method of claim 2, wherein providing the second location data to the geographic mapping application comprises broadcasting the second location data to one or more computing systems through a local communication network within the aircraft.
Claim 8: The method of claim 1, wherein the first aircraft transponder signal comprises an ADS-B Out signal.
Claim 10: The method of claim 2, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the computing system is located.
Claim 9: The method of claim 1, wherein the identifier is provided by a user.
Claim 11: The method of claim 2, wherein the first aircraft transponder signal comprises an ADS-B Out signal.
Claim 10: The method of claim 1, wherein generating the second location data comprises determining that the aircraft is on the ground, and in response, determining the geographical location of the aircraft from among multiple possible geographical regions identified by the first location data.
Claim 12: The method of claim 2, wherein generating the second location data comprises determining that the aircraft is on the ground, and in response, determining the geographical location of the aircraft from among multiple possible geographical regions identified by the first location data.
Claim 11: The method of claim 10, wherein the geographical location is determined based on comparing the multiple possible geographical regions identified by the first location data, and a list of airports.
Claim 13: The method of claim 12, wherein the geographical location is determined based on comparing the multiple possible geographical regions identified by the first location data, and a list of airports.
Claim 12: The method of claim 11, wherein the geographical location is location of an airport 
Claim 14: The method of claim 13, wherein the geographical location is location of an airport with a shortest distance from at least one region among the multiple possible geographical regions identified by the first location data.
Claim 13: The method of claim 11, wherein the geographical location is location of an airport within a predetermined distance of at least one region among the multiple possible geographical regions identified by the first location data.
Claim 15: The method of claim 13, wherein the geographical location is location of an airport within a predetermined distance of at least one region among the multiple possible geographical regions identified by the first location data.
Claim 14: The method of claim 11, wherein geographical coordinates of the multiple possible geographical regions differ from each other by a factor of a particular angle along at least one of a longitude direction and a latitude direction.
Claim 16: The method of claim 13, wherein geographical coordinates of the multiple possible geographical regions differ from each other by a factor of a particular angle along at least one of a longitude direction and a latitude direction.

Claim 17: An electronic flight bag (EFB) comprising:
a radio receiver tuned to receive aircraft transponder signals; one or more processors in electrical communication with the radio receiver; and one or more computer-readable storage devices coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving a first aircraft transponder signal associated with an aircraft on which the EFB is located;
identifying first location data within the first aircraft transponder signal; 
generating second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; and 
providing the second location data to the geographic mapping application for presentation to a user.
Claim 15: A system comprising: 
one or more processors; and 
one or more computer-readable storage devices coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a plurality of aircraft transponder signals; 
identifying, from among the plurality of aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the system is located; 
identifying first location data within the first aircraft transponder signal, wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being shorter than the first format; 
generating second location data by converting the first location data to a global positioning system (GPS) data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical 
providing the second location data to the geographic mapping application for presentation to a user, 
wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different from the first process is used to generate the second location data.
Claim 18: The EFB of claim 17, 
wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being different from the first format, and
wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different form the first process is used to generate the second location data.
Claim 16: The method of claim 11, wherein geographical coordinates of the multiple possible geographical regions differ from each other by a factor of a particular angle along at least one of a longitude direction and a latitude direction.
Claim 19: The EFB of claim 17, wherein the operations further comprise extracting the first aircraft transponder signal from a plurality of aircraft transponder signals by filtering out information of one or more aircrafts from the plurality of aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the system is located.
Claim 17: The system of claim 15, wherein the first aircraft transponder signal has been transmitted by the first aircraft.
Claim 20: An electronic flight bag (EFB) upgrade kit comprising:
a radio receiver tuned to receive aircraft transponder signals, wherein the radio receiver is configured to be installed in an EFB; and
one or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors of the EFB, cause the one or more processors to perform operations comprising:
receiving a first aircraft transponder signal associated with an aircraft on which the one or more processors are located;
identifying first location data within the first aircraft transponder signal; 
generating second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; and
providing the second location data to the geographic mapping application for presentation to a user.
Claim 18: One or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving aircraft transponder signals; 
identifying from among the aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the one or more processors are located; 
identifying first location data within the first aircraft transponder signal, wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the 
generating second location data by converting the first location data to a global positioning system (GPS) data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data, the GPS data format including at least one of NMEA and GGA sentences; and 
providing the second location data to the geographic mapping application for presentation to a user, 
wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different from the first process is used to generate the second location data.
Claim 21: The EFB upgrade kit of claim 20, 
wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being different from the first format, and
wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different form the first process is used to generate the second location data.
Claim 19: The computer-readable storage media of claim 18, wherein the operations further comprise extracting the first aircraft transponder signal from the aircraft transponder signals by comprises filtering out information of one or more aircrafts from the aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the one or more processors are located.
Claim 22: The EFB upgrade kit of claim 20, wherein the radio receiver comprises a software defined radio installed on a ElSB dongle.
Claim 20: The computer-readable storage media of claim 18, wherein the first aircraft transponder signal has been transmitted by the first aircraft.
Claim 23: The EFB upgrade kit of claim 20, wherein the radio receiver comprises a ElSB dongle.



Claims 2-16 are rejected for non-statutory double patenting as unpatentable over claims 1-14 of Donhoffner et al. (United States Patent # US 10,636,312 B2), hereinafter Parent.

Consider independent claim 2:  Parent, claim 1, recites or suggests all of the limitations of independent claim 2.
Consider claim 3 and as applied to claim 2:  The additional limitations of this claim are taught by Parent claim 1.
Consider claim 4 and as applied to claim 2:  The additional limitations of this claim are taught by Parent claims 1 and 2.
Consider claim 5 and as applied to claim 4:  The additional limitations of this claim are taught by Parent claim 3.
Consider claim 6 and as applied to claim 4:  The additional limitations of this claim are taught by Parent claim 4.
Consider claim 7 and as applied to claim 2:  The additional limitations of this claim are taught by Parent claim 9.
Consider claim 8 and as applied to claim 2:  The additional limitations of this claim are taught by Parent claim 5.
Consider claim 9 and as applied to claim 2:  The additional limitations of this claim are taught by Parent claim 6.
Consider claim 10 and as applied to claim 2:  The additional limitations of this claim are taught by Parent claim 7.
Consider claim 11 and as applied to claim 2:  The additional limitations of this claim are taught by Parent claim 8.
Consider claim 12 and as applied to claim 2:  The additional limitations of this claim are taught by Parent claim 10.
Consider claim 13 and as applied to claim 12:  The additional limitations of this claim are taught by Parent claim 11.
Consider claim 14 and as applied to claim 12:  The additional limitations of this claim are taught by Parent claim 12.
Consider claim 15 and as applied to claim 12:  The additional limitations of this claim are taught by Parent claim 13.
Consider claim 16 and as applied to claim 12:  The additional limitations of this claim are taught by Parent claim 14.

Claims 17-21 are rejected for non-statutory double patenting as unpatentable over claims 1-14 of Donhoffner et al. (United States Patent # US 10,636,312 B2), hereinafter Parent, in view of Pandit et al. (United States Patent Application Publication # US 2010/0152924 A1), hereinafter Pandit, and Fitzsimmons (Non-Patent Reference: “The Electronic Fight Bag: A Multi-Functional Tool for the Modern Cockpit”, Mjr. Fredric Fitzsimmons, USAF, August 2002).
Consider independent claim 17:  Parent, claims 1 and 15, recite or suggest all of the limitations of independent claim 17 except that the system comprises an Electronic Fight Bag (EFB) with a processor, display and radio receiver for receiving transponder signals.

Fitzsimmons also teaches the application of EFB systems to aircraft cockpits, and specifically that receivers may be included as part of an EFB system and that a traffic collision avoidance capability based on ADS-B protocols and hardware, using received transponder signals is an excellent capability for incorporation into an EFB [Title; Abstract; Fig. 2; page 15, page 29-30 (Traffic Avoidance Collision System)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for the system and method of the Parent (claims 1 and 15) to be performed by an Electronic Flight Bag (EFB) as taught by Pandit, and where receiver hardware and capability of receiving transponder signals may be part of the EFB system as taught by Fitzsimmons, in order that a the inventive system and capability may be applied to a variety of aircraft, which may have different avionic and navigation systems, with a minimum of customization and retrofit effort.
Consider claim 18 and as applied to claim 17:  The additional limitations of this claim are taught by Parent claims 1 and 15.
Consider claim 19 and as applied to claim 17:  The additional limitations of this claim are taught by Parent claim 3.
Consider independent claim 20:  This claim is rejected based on the same citations and analysis as for claim 17, and where Fitzsimmons describes a Traffic Avoidance Collision System and capability [page 29-30] as an “addition” (or upgrade) to an EBT.
Consider claim 21 and as applied to claim 20:  The additional limitations of this claim are taught by Parent claims 1 and 15.

	
Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 2, 4-6 and 8-11 are rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, in view of Ryan et al. (United States Patent # US 9,824,591 B1), hereinafter Ryan, and Smith et al. United States Patent Application Publication # US 2002/0021247 A1), hereinafter Smith.
Consider claim 2: A computer-implemented method executed by a computing system comprising one or more processors, Schulte discloses a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals [Title; Abstract; Fig. 1-2A; Para. 0004; claim 9] and where the system comprises one or more processors (206, 214) for performing the method [Fig. 2A; Para. 0030-0031], the method comprising:
receiving, by the computing system, a first aircraft transponder signal associated with an aircraft on which the computing system is located; wherein the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and from other aircraft (108) and/or a ground station (106) [Fig. 1; Para. 0019; claim 9];
identifying, by the computing system, first location data within the first aircraft transponder signal, wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being different from the first format; that the system “self-synchronizes” with the [own] aircraft transponder, extracting an aircraft identification address and other information from the transponder transmissions, wherein the other information includes position (location) [Schulte: Para. 0023, 0041, 0045, 0055 (also 0022. 0024); claim 9] and also 
generating, by the computing system, second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; that the portable device may be carried by a crew member, such as a tablet, comprising one or more apps (software applications) to furnish aircraft related information such as navigation and flight path; that the information from the transponder signal and other sources may be communicated to the portable device using one of a plurality of different wireless protocols (information reformatted into such wireless protocol) such as Wi-Fi and Bluetooth; and where the figures explicitly show display of mapping application information [Fig. 2A-2B; Para. 0021, 0028, 0036-0038]; and
providing, by the computing system, the second location data to the geographic mapping application for presentation to a user; wherein the figures explicitly show display of mapping application information on the portable device; [Fig. 2A-2B; Para.0028, 0036-0038].
Schulte therefore specifically discloses receiving and extraction of identification and altitude (vertical location) information from own aircraft transponder signals, and also position information from periodic squitter signals, the 
Ryan discloses a system and method for collecting and aggregating position information from multiple data sources to localize a position of an aircraft, and particularly including ADS-B transponder information, and specifically translation of the data to a graphical display format and presentation to a graphical application for display (steps 3600, 37000 [Title; Abstract; Fig. 1-3; Col. 2-45 to Col. 3-5; Col. 7, 39-63; Col. 10, 7-21].
Schulte discloses use of a standard ICAO ADS-B data link and format, but does not disclose message formats that are different when the aircraft is in flight and when the aircraft is on the ground.  Different message formats according to airborne and surface operation are a feature of ADS-B protocols (and Mode S extended squitters employing ADS-B format.
Smith, for example, shows different information contained in a Mode-S/ADS-B squitter according to airborne or surface operation (but where each message format includes latitude and longitude position data) [Title; Abstract; Fig. 1, 3; Para. 0013-0015, 0027].

Consider claim 4 and as applied to claim 2: The method of claim 2, further comprising extracting the first aircraft transponder signal from a plurality of aircraft transponder signals based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with the aircraft. Schulte discloses that aircraft transponder signals include an ICAO aircraft identifier, and wherein the aircraft ADS-B system comprises an aircraft identification retrieval module which extracts the identifier from a transponder signal, may use this identifier to distinguish one’s own aircraft signals from those of other 
Consider claim 5 and as applied to claim 4: The method of claim 4, wherein extracting the first aircraft transponder signal comprises filtering out information of one or more aircrafts from the aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the computing system is located. Schulte discloses that a transponder signal from one’s own aircraft may be distinguished (filtered) from other signals by a number of criteria, including comparison of location or signal strength [0044-0046].
Consider claim 6 and as applied to claim 4: The method of claim 4, wherein the identifier is included in a header of the first aircraft transponder signal. Neither Schulte nor Ryan disclose particulars with respect to the format of the transponder signal.  Smith, however, discloses an exemplary ADS-B position report format and where an ADS-B and Mode-S transponder addressed are identical and may be converted from a Mode-A address a 24-bit address converted from the aircraft tail number and inserted into the transponder position report frame (header) [Fig. 3; Para. 0027-0028].
Consider claim 8 and as applied to claim 2: The method of claim 2, wherein the geographic mapping application displays a geographical presentation of the second location data. Schulte specifically shows an example of a graphical mapping display with relative aircraft positions shown [Fig. 3A-3B].
Consider claim 9 and as applied to claim 2: The method of claim 2, wherein providing the second location data to the geographic mapping application comprises broadcasting the second location data to one or more computing systems through a local communication network within the aircraft. Schulte specifically discloses communication of data which may comprise identification, altitude, position and other information to a portable device within an aircraft using various wired and wireless means and protocols, including at least Wi-Fi and Bluetooth [Para. 0036].
Consider claim 10 and as applied to claim 2: The method of claim 2, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the computing system is located. Schulte specifically discloses monitoring of one’s own (first) aircraft transponder signals [Para. 0039, 0051, 0055].
Consider claim 11 and as applied to claim 2: The method of claim 2, wherein the first aircraft transponder signal comprises an ADS-B Out signal. Schulte specifically discloses that embodiments may include ADS-B In capability or both In and Out operation, and that various ADS-B information (specifically including position) may be transmitted by the transponder in periodic squitter transmissions [Para. 0022].

Claim 3 is rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, Ryan et al. (United States Patent # US 9,824,591 B1), hereinafter Ryan, and Smith et al. United States Patent Application Publication # US 2002/0021247 A1), hereinafter Smith, further in view of Dolan et al. (United States Patent Application Publication # US 2019/0355264 A1), hereinafter Dolan. 
Consider claim 3 and as applied to claim 2: The method of claim 2, wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different form the first process is used to generate the second location data.
Schulte nor Ryan discloses location format in a different formats depending on whether an aircraft is in flight or on the ground.
Smith discloses use of different message format when in flight and on ground, but does not particularly disclose that different processes are used for the different message formats.
Dolan, however, discloses that different coding may be used for the location data itself, according to differen.t Compact Position Reporting (CPR) codes used to maximize transmission efficiency.  Use of different codes inherently requires that the process for decoding to be different, but in addition Dolan discloses that the CPR format used for surface coding in particular may lead to ambiguity with respect to a quadrant of the earth specified by the location, and therefore it would be obvious to an artisan that a different process would be required to resolve this ambiguity at least [Title; Abstract; Fig. 1; Para. 0001, 0004, 0012-0016].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use different processes to decode 

Claim 7 is rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, Ryan et al. (United States Patent # US 9,824,591 B1), hereinafter Ryan, and Smith et al. United States Patent Application Publication # US 2002/0021247 A1), hereinafter Smith, further in view of Kuntman et al. (United States Patent Application Publication # US 2002/0075171 A1), hereinafter Kuntman. 
Consider claim 7 and as applied to claim 2: The method of claim 2, wherein the identifier is provided by a system user.
Schulte and Smith disclose the use of a unique 24 bit aircraft identifier by the transponder but neither Schulte nor Ryan disclose how the identifier is provided to the transponder.  Manual entry is well known, however, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to allow manual entry of aircraft identifier as taught by Kuntman and applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte as modified by Ryan and Smith, as at least one means to initially set up and program a transponder.

Claims 12 and 13 are rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, Ryan et al. (United States Patent # US 9,824,591 B1), hereinafter Ryan, and Smith et al. United States Patent Application Publication # US 2002/0021247 A1), hereinafter Smith, further in view of Richards (United States Patent Application Publication # US 2008/0215198 A1). 
Consider claim 12 and as applied to claim 2: The method of claim 2, wherein generating the second location data comprises determining that the aircraft is on the ground, and in response, determining the geographical location of the aircraft from among multiple possible geographical regions identified by the first location data.

Richards, however, discloses an apparatus and method for providing runway information with respect to an aircraft on the ground [Title; Abstract; Fig. 1; Para. 0007-0009] and particularly: (a) detection that the aircraft is on the ground, at least based on information from a weight on wheels sensor [Fig. 1; Para. 0029-0030] and (b) that a determination is made that the aircraft enters, or is positioned in a runway takeoff position (geographic region) with respect to a plurality of such positions based on a comparison of received coordinates with a database (list) of runway takeoff position for a geographic area such as the US or world [Fig. 3; Para. 0045, 0069].
Therefore it would have been obvious to determine when an aircraft is on the ground, and to compare received geographic coordinates with a list of airport runway takeoff positions for a region such as the US as taught by Richards, and applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received 
Consider claim 13 and as applied to claim 12: The method of claim 12, wherein the geographical location is determined based on comparing the multiple possible geographical regions identified by the first location data, and a list of airports. This claim is rejected based on the same references, citations and analysis as presented for claims 2 and 12 previously.

Claims 17, 19 and 20 are rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, in view of Ryan et al. (United States Patent # US 9,824,591 B1), hereinafter Ryan, Pandit et al. (United States Patent Application Publication # US 2010/0152924 A1), hereinafter Pandit, and Fitzsimmons (Non-Patent Reference: “The Electronic Fight Bag: A Multi-Functional Tool for the Modern Cockpit”, Mjr. Fredric Fitzsimmons, USAF, August 2002).
Consider claim 17: An electronic flight bag (EFB) Schulte discloses a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals, wherein the system may be an ADS-B system (110) implemented in part by a portable ADS-B enabled device (204) which may be carried by a flight crew member into an aircraft cockpit [Title; Abstract; Fig. 1-2A; Para. 0004, 0021; claim 9]; comprising:
a radio receiver tuned to receive aircraft transponder signals; the system further comprising an ADS-B enabled device (202) which includes one or more 
one or more processors in electrical communication with the radio receiver; wherein the system comprises one or more processors (206, 214) in communications with the receivers and other system elements for performing the method [Fig. 2A; Para. 0030-0031]; and 
one or more computer-readable storage devices coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, memory (208, 216) comprising program steps for performing the method [Fig. 2A; Para. 0032], cause the one or more processors to perform operations comprising:
receiving a first aircraft transponder signal associated with an aircraft on which the EFB is located; wherein the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and from other aircraft (108) and/or a ground station (106) [Fig. 1; Para. 0019; claim 9];
identifying first location data within the first aircraft transponder signal; that the system “self-synchronizes” with the [own] aircraft transponder, extracting an aircraft identification address and other information from the transponder transmissions, wherein the other information includes position (location) [Para. 0023, 0041, 0045, 0055 (also 0022. 0024); claim 9] and also presence and extraction of altitude (vertical location) information in mode X, and squitter signals [Para. 0051];
generating second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; that the portable device may be carried by a crew member, such as a tablet, comprising one or more apps (software applications) to furnish aircraft related information such as navigation and flight path; that the information from the transponder signal and other sources may be communicated to the portable device using one of a plurality of different wireless protocols (information reformatted into such wireless protocol) such as Wi-Fi and Bluetooth; and where the figures explicitly show display of mapping application information [Fig. 2A-2B; Para. 0021, 0028, 0036-0038]; and 
providing the second location data to the geographic mapping application for presentation to a user; wherein the figures explicitly show display of mapping application information on the portable device; [Fig. 2A-2B; Para.0028, 0036-0038].
Schulte therefore specifically discloses receiving and extraction of identification and altitude (vertical location) information from own aircraft transponder signals, and also position information from periodic squitter signals, the reconstitution of this information into a different (second) communication protocol signal suitable for reception by a portable device running one or 
Ryan discloses a system and method for collecting and aggregating position information from multiple data sources to localize a position of an aircraft, and particularly including ADS-B transponder information, and specifically translation of the data to a graphical display format and presentation to a graphical application for display (steps 3600, 37000 [Title; Abstract; Fig. 1-3; Col. 2-45 to Col. 3-5; Col. 7, 39-63; Col. 10, 7-21].
Schulte discloses that the ADS-B system (110) and method are implemented in part by a portable ADS-B enabled device (204) which may be carried by a flight crew member into an aircraft cockpit [Title; Abstract; Fig. 1-2A; Para. 0004, 0021; claim 9], where an artisan would have understood that such programmed devices are considered to be an “Electronic Flight Bag” (EFB), but explicit use of an EFB is not disclosed.
Pandit, however, teaches a next generation electronic flight bag, comprising a processor operating under program instructions, and display, and coupled to aircraft navigation receivers, [Title; Abstract; Fig. 1-2; Para. 0001-0003, 0005, 0018, 0021-0022], but does not specifically disclose a receiver for receiving transponder signals as part of the EFB.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) translate and/or reformat position and identification data from one or more sources including ADS-B or transponder information, into a format suitable for input to a graphical (mapping) application as taught by Ryan, applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte, in order to display a position of one’s own aircraft to a flight member (in relation to other aircraft or features) using a conventional and available mapping application; and also that the system and method of the Parent Schulte as modified by Ryan may be performed by an Electronic Flight Bag (EFB) as taught by Pandit, and where receiver hardware and capability of receiving transponder signals may be part of the EFB system as taught by Fitzsimmons, in order that a the inventive system and capability may be applied to a variety of aircraft, which may have different avionic and navigation systems, with a minimum of customization and retrofit effort.
Consider claim 19 and as applied to claim 17: The EFB of claim 17, wherein the operations further comprise extracting the first aircraft transponder signal from a plurality of aircraft transponder signals by filtering out information of one or more aircrafts from the plurality of aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the system is located. Schulte discloses that a transponder signal from one’s own aircraft may be distinguished (filtered) from other signals by a number of criteria, including comparison of location or signal strength [0044-0046].
Consider claim 20: An electronic flight bag (EFB) upgrade kit; Schulte discloses a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals, wherein the system may be an ADS-B system (110) implemented in part by a portable ADS-B enabled device (204) which may be carried by a flight crew member into an aircraft cockpit [Title; Abstract; Fig. 1-2A; Para. 0004, 0021; claim 9]; comprising:
a radio receiver tuned to receive aircraft transponder signals, the system further comprising an ADS-B enabled device (202) which includes one or more receivers (112, 224, 228) able to receive transponder signals [Fig. 2A; Para. 0022-0024, 0027]; wherein the radio receiver is configured to be installed in an EFB; and
one or more non-transitory computer-readable storage media storing instructions which, wherein the system comprises one or more processors (206, 214) in communications with the receivers and other system elements for performing the method [Fig. 2A; Para. 0030-0031], and memory (208, 216) comprising when executed by one or more processors of the EFB, cause the one or more processors to perform operations comprising:
receiving a first aircraft transponder signal associated with an aircraft on which the one or more processors are located; wherein the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and from other aircraft (108) and/or a ground station (106) [Fig. 1; Para. 0019; claim 9];
identifying first location data within the first aircraft transponder signal; that the system “self-synchronizes” with the [own] aircraft transponder, extracting an aircraft identification address and other information from the transponder transmissions, wherein the other information includes position (location) [Para. 0023, 0041, 0045, 0055 (also 0022. 0024); claim 9] and also presence and extraction of altitude (vertical location) information in mode X, and squitter signals [Para. 0051];
generating second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; that the portable device may be carried by a crew member, such as a tablet, comprising one or more apps (software applications) to furnish aircraft related information such as and
providing the second location data to the geographic mapping application for presentation to a user; wherein the figures explicitly show display of mapping application information on the portable device; [Fig. 2A-2B; Para.0028, 0036-0038].
Schulte therefore specifically discloses receiving and extraction of identification and altitude (vertical location) information from own aircraft transponder signals, and also position information from periodic squitter signals, the reconstitution of this information into a different (second) communication protocol signal suitable for reception by a portable device running one or more software applications, and which by example may be a mapping application.  The identification and location information contained in the transponder signals is therefore implicitly and obviously formatted and communicated to the portable device in a (different/second) suitable for use by a mapping application for display of this information, but this is not explicitly disclosed, and for example:
Ryan discloses a system and method for collecting and aggregating position information from multiple data sources to localize a position of an aircraft, and 
Schulte discloses that the ADS-B system (110) and method are implemented in part by a portable ADS-B enabled device (204) which may be carried by a flight crew member into an aircraft cockpit [Title; Abstract; Fig. 1-2A; Para. 0004, 0021; claim 9], where an artisan would have understood that such programmed devices may be considered to be an “Electronic Flight Bag” (EFB), but explicit use of an EFB is not disclosed, nor is there a suggestion that such system may be an upgrade to an EFB.
Pandit, however, teaches a next generation electronic flight bag, comprising a processor operating under program instructions, and display, and coupled to aircraft navigation receivers, [Title; Abstract; Fig. 1-2; Para. 0001-0003, 0005, 0018, 0021-0022], but does not specifically disclose a receiver for receiving transponder signals as part of the EFB.
Fitzsimmons also teaches the application of EFB systems to aircraft cockpits, and specifically that receivers may be included as part of an EFB system and that a traffic collision avoidance capability based on ADS-B protocols and hardware, using received transponder signals is an excellent capability for incorporation into an EFB [Title; Abstract; Fig. 2; page 15, page 29-30 (Traffic Avoidance Collision System)]. Fitzsimmons, moreover, describes a Traffic 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) translate and/or reformat position and identification data from one or more sources including ADS-B or transponder information, into a format suitable for input to a graphical (mapping) application as taught by Ryan, applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte, in order to display a position of one’s own aircraft to a flight member (in relation to other aircraft or features) using a conventional and available mapping application; and also that the system and method of the Parent Schulte as modified by Ryan may be performed by an Electronic Flight Bag (EFB) as taught by Pandit, and where receiver hardware and capability of receiving transponder signals may be part of the EFB system, and where such additional features and capabilities may be considered to be an addition (or upgrade) of a usual EFB as taught by Fitzsimmons, in order that a the inventive system and capability may be applied to a variety of aircraft, which may have different avionic and navigation systems, with a minimum of customization and retrofit effort.


Allowable Subject Matter
Dependent claims 14-16,18 and 21-23 are distinguished from discovered prior art:
Claims 14-16, 18 and 21 would be allowable should a terminal disclaimer be accepted to overcome the rejections for non-statutory double-patenting, set forth in this Office action and if the claims were written in independent form to include all of the limitations of the base claim and any intervening claims.
Claims 22 and 23 would be allowable if the claims were written in independent form to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Vigeant-Langlois et al. (U.S. Patent # US 7,612,688 B1) disclosing inflight weather service.
Bartone et al. (U.S. Patent Application Publication # US 2019/0383936 A1) disclosing a system and method for detection and reporting of targets with data links.
Subramanian (U.S. Patent Application Publication # US 2019/0280871 A1) disclosing a method and network to implement decentralized validation and authentication mechanisms.
Ludwig et al. (U.S. Patent Application Publication # US 2012/0271616 A1) disclosing a method of emulating a controller pilot data link.
Levy (U.S. Patent Application Publication # US 2010/0109936 A1) disclosing an aircraft anti-collision system and method.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

	/STEPHEN R BURGDORF/             Examiner, Art Unit 2684